STORY, Circuit Justice.
I am of opinion, that the present case is not within the judiciary act of 1789. The 20th section declares, that “where, in a circuit court a plaintiff, in an action originally brought there, &c. recovers less than the sum or value of 500 dollars, &c. he shall not be allowed, but at the discretion of the court may be adjudged to pay costs.” The present suit was originally brought in the state court, and removed into the circuit court by the defendant. It is not therefore within the words, or the reason of the act. In the state court, the plaintiff, upon the recovery, would have been entitled to his full costs; and I think, that this coúrt in this suit is bound to administer the same law, as the party was entitled to in the state court. Costs for the plaintiff.
In the same case one plea was the statute of limitations; but it appearing, that the parties had admitted, that there was an un-liquidated account between them, on which each claimed a balance to be due to him, THE COURT ruled, that this took the case out of the statute of limitations within the equity of the case of Catling v. Skoulding, 6 Term R. 189.